FILED
                           NOT FOR PUBLICATION                                DEC 15 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA                        No. 13-30235

              Plaintiff - Appellee,             D.C. No. 3:13-cr-05029-RBL-1

  v.

JUAN HIDALGO-MENDOZA                            MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted December 8, 2014**
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.


       Juan Hidalgo-Mendoza (“Hidalgo”) challenges his conviction on four counts

of drug and gun-related charges, arguing that the search warrant enabling police to



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discover drugs hidden inside the walls of his former residence was not supported by

probable cause. We affirm.

      The showing required to justify issuing a search warrant is “whether, given all

the circumstances set forth in the affidavit before [the magistrate judge], . . . there is

a fair probability that contraband or evidence of a crime will be found in a particular

place.”   Illinois v. Gates, 462 U.S. 213, 238 (1983).           A magistrate judge’s

“‘determination of probable cause should be paid great deference by reviewing

courts.’” Id. at 236 (quoting Spinelli v. United States, 393 U.S. 410, 419 (1969)).

      Given the deferential standard of review and quantum of proof required, there

was no error in authorizing the search of Hidalgo’s former residence and allowing the

introduction of the discovered drugs into evidence. The murder of Hidalgo’s

roommate, the discovery of guns and narcotics in the immediate vicinity, and

Hidalgo’s admitted role in assisting with the distribution of narcotics all indicated that

the residence was being used in connection with a narcotics enterprise.

      In the weeks after Hidalgo’s arrest, two separate sources told the police that a

significant quantity of additional narcotics remained hidden inside the walls of

Hidalgo’s former residence. A third source corroborated this information. While

some sources provided more direct information than others, and only some of the

sources had firsthand knowledge of the hidden narcotics, the totality of the


                                           -2-
circumstances presented to the magistrate judge indicated far more than a “fair

probability” that contraband would be found in Hidalgo’s former residence.

      AFFIRMED.




                                       -3-